DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

New grounds of rejection are set-forth below.  Note the only changes to the rejections is paragraph 14 below which addresses new claims 24-28.

Claim Rejections - 35 USC § 103
Claims 1, 6-14, 17  and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0203247 (herein Ahn).
As to claims 1, 5-7, Ahn discloses a thermoplastic resin composition comprising PVC (abstract, paragraph 4, 81 and examples).  The impact modifier is a core shell impact modifier having a structure of acrylic core shell polymers (AIM) having an acrylic core and a methyl methacrylate shell.  See abstract, paragraphs 39, 50-71 and examples.  The particles are described as uniform (thus reading on one mean particle diameter.  See paragraphs 45, 56 and examples.  The core is utilized in about 90 to 95 wt%.  See paragraph 73 and examples (e.g. example 1).  The impact modifier is added in an amount of 1 to 20 wt% (paragraph 78), which substantially overlaps the claimed range of 1.5 to 2.5 parts.    Further, Ahn discloses that the impact modifier is in an amount to improve impact resistance (higher amounts improve impact) but while also 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount (to arrive at a balance of properties) within the disclosed ranges, including amounts within the scope of the instant claims.  
As to the terms solid, Ahn discloses spray drying with calcium carbonate (paragraph 9, 94 and examples), powders thereof (abstract, paragraph 2, 5-10, 29 and examples), which are blended.  Thus reading on the claimed solids.
As to claim 8 and 17 Ahn discloses the same composition with PVC and the same impact modifier.  See abstract and examples.  The impact modifier is said to improve impact resistance over other additives.  See abstract, section 41, section 54 and examples.  Therefore, it is reasonable to take the position that a similar material said to improve impact resistance over other additives known in the art, would obviously improve the impact resistance in comparison to a composition with CPE.  
As to claim 9, the composition comprises processing aid.  See examples.  
As to claim 10, the compositions are for sidings.  See paragraph 81.
As to claim 11, the composition of claim 1 is blended.  See examples.
As to claim 12, the composition comprises processing aid.  See examples.  
As to claim 13-14, the compositions are for sidings.  See paragraph 81.
As to new claims 24-28, the core (rubber) is utilized in about 90 to 95 wt%.  See paragraph 73 and examples (e.g. example 1).  These values fall within or substantially overlap the claimed ranges.

Response to Arguments
Applicant is arguing that others prefer narrower ranges outside the claimed invention and that Ahn has examples outside the claimed range.  The declaration is noted that cites various prior art that references narrower ranges, which is cumulative to the previous declarations and arguments.  
As an initial matter, this argument was previous made in paragraphs 17-21 of the office action mailed 3/12/21.
In response, Ahn teaches overlapping ranges.  The examiner is unaware of case law stating that narrower ranges taught in prior art not utilized in the rejection is a teaching away from the primary reference.  If that were the case, essentially no rejections utilizing overlapping ranges could be maintained.  
Per arguments directed towards a reasonable expectation of success, MPEP 2143.02 states that a reason to modify or combine the prior art to achieve the claimed invention must have a reasonable expectation of success.  In the instant case, the primary reference (Ahn) teaches that any value is suitable within 1 to 20 wt%.  One would expect any value that to give at least some degree of impact resistance and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.